Motion by the appellant pro se for leave to reargue an application for a writ of error coram nobis, which was determined by decision and order of this Court, dated November 22, 2004 [12 AD3d 616].
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted and, upon reargument, the decision and order of this Court dated November 22, 2004, is recalled and vacated, and the following decision and order is substituted therefor:
Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of counsel, a decision and order of this Court dated February 18, 2003 (see People v Crichlow, 302 AD2d 537 [2003]), affirming a judgment of the Supreme Court, Kings County, rendered April 14, 2000.
Ordered that the appellant is granted leave to serve and file a brief on the issues of whether his conviction of murder in the second degree violated People v Payne (3 NY3d 266 [2004]), and whether People v Payne (id.) is to be given retroactive effect to apply to a judgment previously affirmed on appeal; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel: Arza Rayches Feldman, 626 EAB Plaza, West Tower, 6th Floor, Uniondale, NY 11556; and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.), and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, PJ., Goldstein, Crane and Rivera, JJ., concur.